The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
	Applicant’s response filed April 20, 2022 is acknowledged.  Claims 2 and 19 are amended.  Claims 2-21 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment, the examiner withdraws the 35 USC 112 second paragraph rejections and maintains all other rejections set forth in the previous office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9027765. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recited in US 9027765 would anticipate the more generic claims of the instant application.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10478758. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recited in US 10478758 would anticipate the more generic claims of the instant application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-11 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koslow, US 2003/0177909 (Koslow ‘909, IDS) in view of Koslow, US 2005/0051487 (Koslow ‘487, IDS).
Regarding claims 2-3, Koslow ‘909 discloses a filter media (abstract) comprising a mixture of lyocell fibers (¶ 0002) and glass fibers (¶ 0002) wherein the fibrous material has a basis weight between 10 and about 1000 g/m2 (Examples 3-20, Tables 3-6), a thickness between about 0.10 mm and 50.0 mm (Examples 3-20, Tables 3-6), and an average CSF of less than about 45 (¶ 0002).  
Koslow ‘909 does not explicitly disclose that the fibrous material has a CSF between 45 and 850, more specifically a CSF between about 100 and 600.  However, Koslow ‘487 discloses filtration media (abstract) comprising a mixture of lyocell fibers and glass fibers (¶ 0004, 0018) wherein said lyocell fibers have a CSF of less than or equal to about 100 (¶ 0020).  
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the media of Koslow ‘909 to utilize fibrillated fibers having a CSF of about 100 as described in Koslow ‘487 since it has been shown that fibrillated fibers having a CSF of 100 are suitable for filtration media for the same purpose (i.e. air filtration), where the filtration media is formed from the same materials.  
Regarding claims 4-5, Koslow ‘909 further discloses fibrous material wherein the lyocell fibers comprise between about 5% and 30% by weight of the fiber web (Table 1, Ex. 1-2).
Regarding claim 6, Koslow ‘909 further discloses fibrous material comprising synthetic fibers other than lyocell (¶ 0039, 0049).
Regarding claims 7-9, Koslow ‘909 discloses that the glass fibers comprise microglass fibers, wherein the microglass fibers comprise between about 30% and 90% by weight of the fiber web (¶ 0042).
Regarding claim 10, Koslow ‘909 further discloses that filter media comprising glass fibers and lyocell fibers can be pleated for the purposes of increasing filter media surface area within a confined form factor (¶ 0029).
Regarding claim 11, Koslow ‘909 further discloses that filter media comprising glass fibers and lyocell fibers can be wrapped around an inner substrate for the purposes of enhancing the mechanical strength of said filter media (¶ 0045).
Regarding claim 18, Koslow ‘909 discloses a filter element having microparticle (i.e. 0.18 microns, see abstract) removal efficiencies greater than 99.9% (abstract, ¶ 0003, Examples).  While Koslow ‘909 does not explicitly disclose a filter media having a beta ratio of greater than 100 for 1 micron particles, it can be envisaged that efficiency values at or above 99.9% for particles 0.18 microns and greater would produce beta ratios greater than 100, since a beta ratio of 200 equates to 99.5% efficiency and the filter media provided in Koslow ‘909 exceed the 99.5% efficiency threshold.  
Regarding claim 19, Koslow ‘909 discloses a filter element comprising the filter media recited in claims 10-11.
Claims 12 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koslow ‘909 in view of Koslow ‘487 as relied upon in the rejections set forth above and in further view of Midkiff et al., US 2010/0326902 (Midkiff, IDS).
Regarding claims 12 and 20, while modified Koslow ‘909 discloses a filtration medium for air, Koslow ‘909 (in view of Koslow ‘487) does not explicitly disclose a filter media having a dust holding capacity of greater than about 50 g/m2.  However, Midkiff discloses filtration media (¶ 0029) comprising fibrillated fibers (¶ 0026, 0048) wherein it is shown that filter media having a dust holding capacity of greater than 50 g/m2 is advantageous for the removal of contaminants from a filtration solution (¶ 0065).  
It would have been obvious to one having ordinary skill in the art to modify Koslow ‘909 (in view of Koslow ‘487) to have the recited dust holding capacity in order to facilitate the maximum removal of contaminants from a filtration solution.
Furthermore, it would have been obvious to one having ordinary skill in the art to modify the filter media of Koslow ‘909 (in view of Koslow ‘487) to have the recited dust holding capacity since it has been held that discovering an optimum value of a result effective variable (i.e. filter capture ability) involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part B).
Lastly, Koslow ‘909 discloses a filter element having microparticle (i.e. 0.18 microns, see abstract) removal efficiencies greater than 99.9% (abstract, ¶ 0003, Examples).  While Koslow ‘909 does not explicitly disclose a filter media having a beta ratio of greater than 100, it can be envisaged that efficiency values at or above 99.9% for particles 0.18 microns and greater would produce beta ratios greater than 100, since a beta ratio of 200 equates to 99.5% efficiency and the filter media provided in Koslow ‘909 exceed the 99.5% efficiency threshold.  
Claims 13-17 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koslow ‘909 in view of Koslow ‘487 as relied upon in the rejections set forth above and in further view of Witsch et al., US 2010/0314333 (Witsch, IDS).
Regarding claims 13-17 and 21, while modified Koslow ‘909 discloses having optimal tensile strength and performance parameters for pleated filtration media (¶ 0088), Koslow ‘909 (in view of Koslow ‘487) does not explicitly disclose a filter media having the recited material properties of claims 13-17.  However, Witsch discloses filtration media (abstract) where tensile elongation in the machine direction and cross-machine direction, Schopper burst strength, and tensile strength in the machine direction and cross-machine direction are closely controlled during manufacture to produce filtration media having desirable flexibility and deformability (¶ 0009, 0016, 0044, 0046, 0048, Table 1).  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the filter media of Koslow ‘909 (in view of Koslow ‘487) to have the claimed material properties, since it has been held that discovering optimum values of result effective variables (tensile strength, burst strength, etc. as they relate to the flexibility and deformability of filtration media seen in Witsch) involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part B).
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  For example, the prior art clearly provides ranges of CSF fibrillation levels from 0-100 (as seen above), and the selection of a particular range within the known ranges would involve only routine skill in the art at the time of invention.  
Additionally, the examiner reminds applicant that claim 2 recites “the average Canadian Standard Freeness level of fibrillation of the fibers is between 45 and 850”.  As seen in Koslow ‘909, CSF levels can be less than about 45 (¶ 0002).  The examiner notes that Koslow ‘909 contemplates a range that can marginally exceed 45 due to the open ended language, and that such range provided by Koslow in combination with the Koslow ‘487 reference clearly shows that the claimed range is not only obvious, but routine based on desired performance parameters.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant argues that it would not have been obvious to modify the prior art to provide the recited performance parameters found in claim 20.  This argument is not found persuasive. As seen above, while Koslow ‘909 does not explicitly disclose a filter media having a beta ratio of greater than 100, it can be envisaged that efficiency values at or above 99.9% for particles 0.18 microns and greater would produce beta ratios greater than 100, since a beta ratio of 200 equates to 99.5% efficiency and the filter media provided in Koslow ‘909 exceed the 99.5% efficiency threshold.  The examiner clearly shows Koslow ‘909 disclosing a filter element having microparticle (i.e. 0.18 microns, see abstract) removal efficiencies greater than 99.9% (abstract, ¶ 0003, Examples).  Therefore, the examiner is not modifying the prior art, but rather stating that such performance metrics can be envisaged from the disclosed properties in the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779